             Case 1:20-cv-01160-TSC Document 39 Filed 01/27/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 NATIONAL FEDERATION OF
 THE BLIND, et al.,

                         Plaintiffs,

                  v.                                   Civil Action No. 20-cv-1160 (TSC)

 ANDREW SAUL, Commissioner of Social
 Security,

                         Defendant.


                                       JOINT STATUS REPORT

        Pursuant to the Court’s Minute Order dated September 10, 2020, Plaintiffs National

Federation of the Blind, et al., and Defendant Andrew Saul, in his official capacity as

Commissioner of Social Security, by and through undersigned counsel, respectfully submit this

joint status report.

        1.       On September 10, 2020, this Court granted the parties’ Joint Motion for

Mediation (Dkt. 33). This Court stayed the case and referred it to the Circuit Executive’s office

for mediation.

        2.       On September 14, 2020, Carolyn Lerner—Chief Circuit Mediator—was

appointed to serve as mediator in this case. Since then, the parties have engaged in separate

discussions with the mediator regarding potential settlement as well as joint negotiation sessions

on October 23, 2020, October 28, 2020, November 20, 2020, and January 7, 2021.

        3.       The parties continue to negotiate towards a potential resolution of the case.
            Case 1:20-cv-01160-TSC Document 39 Filed 01/27/21 Page 2 of 2




       4.        Given that the parties are in continuing settlement negotiations, the parties

propose to file another joint status report by February 1, 2021, updating the Court on the status of

the mediation.



Dated: January 27, 2021                                Respectfully submitted,

/s/ Eve L. Hill                                        BRIAN M. BOYNTON
                                                       .




Eve L. Hill (D.C. Bar No. 424896)                      Acting Assistant Attorney General
Andrew D. Freeman (admitted pro hac vice)
Abigail A. Graber (D.D.C. Bar No. MD109)               CARLOTTA P. WELLS
Brown, Goldstein & Levy LLP                            Assistant Branch Director
120 E. Baltimore Street, Suite 1700
Baltimore, MD 21202                                    /s/ Andrew F. Freidah
Tel.: (410) 962-1030                                   ANDREW F. FREIDAH
Fax: (410) 385-0869                                    Trial Attorney
ehill@browngold.com                                    U.S. Department of Justice
adf@browngold.com                                      Civil Division, Federal Programs Branch
agraber@browngold.com                                  1100 L Street NW
                                                       Washington, D.C. 20005
Attorneys for Plaintiffs                               Tel: (202) 305-0879
                                                       andrew.f.freidah@usdoj.gov

                                                       Attorneys for Defendant




                                                   2
